Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 16, 2007







Petition
for Writ of Mandamus Denied and Memorandum Opinion filed October 16, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00552-CV
____________
 
IN RE RAPID SETTLEMENTS, LTD., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On July
5, 2007, relator Rapid Settlements, Ltd. filed a petition for writ of mandamus
in this court, requesting we order respondent, the Honorable Lamar McCorkle,
presiding judge of the 133rd District Court, Harris County, Texas, (1) to
vacate the temporary injunction entered on July 17, 2006 prohibiting the
relator from pursuing arbitration of certain identified claims, and (2) to
vacate his order of June 4, 2007 denying relator=s motion to compel arbitration.   See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. Proc. 52.1.




Having
considered relator=s petition and the response filed by real-parties-in-interest
Patricia Hogan and R&P Capital Resources, Inc., we find that relator is not
entitled to mandamus relief.  Accordingly, we deny relator=s petition for writ of mandamus.                                                                 
PER
CURIAM
Petition Denied and Memorandum Opinion filed October
16, 2007.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.